ORDER

This Court having considered the Joint Petition for Indefinite Suspension by Consent, with Right to Apply for Reinstatement After Six (6) Months, filed herein pursuant to Maryland Rule 16-772, it is this 16th day of May, 2013,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that Ross D. Hecht be, and he hereby is, indefinitely suspended by consent from the practice of law in the State of Maryland, and it is further
ORDERED, that the period of suspension shall commence thirty (30) days from the date of entry of this Order, and it is further
ORDERED, that the Respondent may apply for reinstatement after six (6) months from the date this Order is entered, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Ross D. Hecht from the register of attorneys in this Court, and shall certify that fact to the Client Protection Fund of Maryland and the clerks of all judicial tribunals in this State pursuant to Maryland Rule 16-772(d).